UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6633


BRADLEY SHANE SHEPPARD,

                Petitioner - Appellant,

          v.

WARDEN OF FCI ESTILL,

                Respondent – Appellee,

          and

UNITED STATES OF AMERICA,

                Respondent.




Appeal from the United States District Court for the District of
South Carolina, at Aiken. Richard Mark Gergel, District Judge.
(1:10-cv-03220-RMG)


Submitted:   July 28, 2011                  Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bradley Shane Sheppard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bradley   Shane   Sheppard,    a    federal   prisoner,     appeals

the district court’s order accepting the recommendation of the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.            We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.           See Sheppard v. Warden of

FCI Estill, No. 1:10-cv-03220-RMG (D.S.C. Apr. 5, 2011).                    We

dispense   with   oral   argument   because       the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                     AFFIRMED




                                    2